Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Klobuchar on 27 August 2021.

The application has been amended as follows: 
Claim 7, line 2: amend “stress, of the aluminum ally substrate,” to “stress of the aluminum alloy substrate”
Claim 10, line 7: amend “the blank” to “the stamped disk blank”
Claim 13, line 10: amend “the stamped blank” to “the stamped disk blank”
Claim 13, line 12: amend “the disk blank” to “the stamped disk blank”
Claims 9-15, previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Nishikawa et al. (US 5,762,729) (hereinafter “Nishikawa”) and Toda et al. (WO2016/068293) (hereinafter “Toda”).

Nishikawa teaches an aluminum alloy substrate consisting of 0.020-0.80 wt.% Fe, more preferably not more than 0.50 wt.% Fe, and the balance of Al and impurities where Si, as an impurity element, is present in an amount of 0.3 wt.% or less and Cu, as an impurity element is present in an amount of 0.05 wt.% or less (Nishikawa, Abstract and Column 3, lines 7-18). While Nishikawa also teaches including Mg, Mn, Cr, Zr, V, Zn, and Be in the aluminum alloy, Nishikawa specifically states that these elements are impurity elements and are present only in small amounts, less than about 0.05 wt.% (Nishikawa, Column 3, lines 15-40). Nishikawa further teaches that fine second phase particles are present in the aluminum alloy substrate and generally have a diameter less than 10µm (Nishikawa, Column 4, lines 9-15 and lines 26-28).

However, Nishikawa does not disclose or suggest having 0.1 to 6.0 mass% of Mg or wherein a boundary length of a second phase particle having a longest diameter of 3µm or more is 10 mm/mm2 or more in a metal structure.


Toda teaches an aluminum alloy substrate for a magnetic disk composed of 0.5-24.0 mass% of Si, 0.01-3.0 mass% Fe, and the balance being Al and unavoidable impurities (Toda, Claim 1). Toda also teaches that the second phase particles having a longest diameter of 3µm or 2 or more and 50000 particles/mm2 or less (Toda, Claim 5).
Toda further teaches an aluminum alloy substrate for a magnetic disk including the following elements in the substrate, in mass% (Toda, [0029-0033]):
Element
Present Invention
Toda
Overlap
Mn
0.1-3.0
0.01-2.0
0.1-2.0
Ni
0.1-3.0
0.1-2.0
Preferred: 0.3-2.0

Cu
0.005-1.0
0.005-2.0
Preferred: 0.01-2.0

Mg
0.1-6.0
0.1-6.0
Preferred: 0.3-1.0

Cr
0.01-1.0
0.01-2.0
Preferred: 0.1-2.0

Ti, B, V
0.005-0.50


Ti, B

0.005-0.50
Preferred: 0.01-0.1

V + impurities

0.03-0.15




However, not only Toda does not disclose or suggest having greater than 0 to 0.4 mass% of Si, but Toda also teaches the aluminum alloy substrate having 0.5-24.0 mass% of Si, which is outside of the claimed range.

Therefore, it is clear that Nishikawa and Toda, either alone or in combination, disclose or suggest the present invention.

Claims 1-4, 6-8, and 16-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-15, directed to the process of making or 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	 
Given that claims 9-15 include all the limitations of allowable product claim 1, it is noted that present claims 9-15 are allowable over Nishikawa and Toda for the same reasons as set forth above.
Regarding the amendments to claims 2-4 the previous 35 U.S.C. 112(b) rejections are withdrawn.
Regarding the amendments to claims 2-4 the previous 35 U.S.C. 112(d) rejections are withdrawn.

In light of the above, claims 1-4 and 6-18 are passed to issue.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/D.M.C./Examiner, Art Unit 1732



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732